DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/877,090 application, which is a continuation of U.S. Patent Application Serial No. 15/842,341, now U.S. Patent No. 10,662,824, filed December 14, 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending and have been fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6, 8, and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 14 of U.S. Patent No. 9,816,759 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 4 of the patent are more particular and clearly anticipate claim 2 of the instant application.  The same applies to claim 14 of the patent and claim 12 of the instant application.  With respect to the remaining claims, applicant is reminded that “those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application)” [In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622].  In the instant case, conduits carrying isobutane, water, and/or oil and pumps are components of an organic Rankine cycle or control system as disclosed in the specification of the patent.  Note that neither the ‘824 patent nor the pre-grant publication of the same is prior art since the references fall under the exceptions of 35 U.S.C. 102(b).
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,662,824 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 5 of the patent are more particular and clearly anticipate claim 1 of the instant application.  Similarly, claims 14, 15, and 18 of the patent clearly anticipate claim 12 of the instant application.  The remaining claims recite substantially the same limitations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campbell et al (US 4,140,504), which discloses a series of heat exchangers 10, 11, and 12 that are situated in parallel (10 is parallel to 11 and 12) followed by a heat exchanger 57, which corresponds to the evaporator of the instant application.  The natural gas processing plant further comprises an expander 17.  The reference further discloses expansion valves in place of the expander.  However, Campbell et al does not disclose the heating fluid tank or the relation of components relative to each other as disclosed in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 27, 2021